Citation Nr: 0530602	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for chronic disabilities of 
his neck, lower extremities, and back.  In August 2004, the 
Board remanded the case for additional evidentiary and 
procedural development.  Following these actions, the denials 
were confirmed in a July 2005 rating decision.  The case was 
returned to the Board thereafter and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  A chronic neck disability did not have its onset during 
active military duty.

2.  A bilateral leg disorder did not have its onset during 
active military duty.

3.  A chronic back disability did not have its onset during 
active military duty.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred, nor is it presumed to 
have been incurred in active service.  38 U.S.C.A. § 1110 
(West 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A bilateral leg disorder was not incurred, nor is it 
presumed to have been incurred in active service.  
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A back disorder was not incurred, nor is it presumed to 
have been incurred in active service.  38 U.S.C.A. § 1110 
(West 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in December 2002 and August 2004, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service medical records and current records 
of treatment for his claimed disabilities for the period from 
1996 - 2004 have been obtained and associated with his claims 
file.  He has also been medically examined by VA in January 
2003 and July 2003, in which nexus opinions addressing the 
issues on appeal were obtained.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for neuropathy, arthritis, or other 
orthopedic disability of the musculoskeletal system, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Entitlement to service connection for a neck disorder

The veteran's service medical records show normal findings 
with respect to his neck and cervical spine on enlistment 
examination in April 1943, throughout his period of active 
duty, and on separation examination in November 1945.  

Post-service medical records show a diagnosis of cervical 
disc disease while being treated for complaints of neck pain 
in August 1996.  At the time, he reported neck and spine pain 
for about 50 years.  VA examinations conducted in January 
2003 and July 2003 show diagnoses of degenerative joint 
disease of the lower portion of the cervical spine.  The 
veteran presented a history of injury to his neck during 
service following a fall off a wall while attempting to climb 
it during training, resulting in hospitalization afterwards.  
The examining physicians reviewed the veteran's claims folder 
and found no objective record of any treatment for such an 
injury during service and concluded that his arthritis of his 
cervical spine was age-related and degenerative in etiology.

Service connection for a chronic cervical spine disability is 
denied.  The veteran's service medical records show no 
diagnosis or treatment for a neck or cervical spine injury 
during active duty or for many years afterwards, 
notwithstanding his alleged history of injury in service.  
There is no objective evidence of any diagnosis of 
degenerative joint disease within the one-year presumptive 
period following his separation from active service in 
November 1945.  The physicians who examined him in 2003 
determined that his degenerative joint disease of the lower 
portion of the cervical spine was due to age and was 
unrelated to military service.  The objective evidence does 
not support the veteran's claim in this regard.

Entitlement to service connection for a bilateral leg 
disorder

The veteran's service medical records show normal findings 
with respect to both lower extremities on enlistment 
examination in April 1943, throughout his period of active 
duty, and on separation examination in November 1945.  

VA examinations conducted in January 2003 and July 2003 show 
diagnoses of mild degenerative joint disease of both hips.  
The veteran presented a history of injury to his legs during 
service.  The examining physicians reviewed the veteran's 
claims folder and found no objective record of any treatment 
for such an injury during service and concluded that his 
bilateral hip arthritis was age-related and degenerative in 
etiology.

Service connection for a chronic disability of both lower 
extremities is denied.  The veteran's service medical records 
show no diagnosis or treatment for an injury of either leg 
during active duty or for many years afterwards, 
notwithstanding his alleged history of injury in service.  
There is no objective evidence of any diagnosis of 
degenerative joint disease within the one-year presumptive 
period following his separation from active service in 
November 1945.  The physicians who examined him in 2003 
determined that the degenerative joint disease of his hips 
was due to age and was unrelated to military service.  The 
objective evidence does not support the veteran's claim in 
this regard.

Entitlement to service connection for a back disorder

The veteran's service medical records show normal findings 
with respect to his back and lower spine on enlistment 
examination in April 1943, throughout his period of active 
duty, and on separation examination in November 1945.  

Post-service medical records show that on MRI study in 
January 1998 while receiving treatment for complaints of low 
back pain, the veteran was diagnosed with spondylolisthesis 
of the L4-L5 vertebrae, degenerative disc disease of the L2-
L3, L4-L5, and L5-S1 vertebrae, a posterior disc bulge and 
spinal stenosis at L4-L5, and narrowing of the right L4 
neural foramen.  VA examinations conducted in January 2003 
and July 2003 show diagnoses of degenerative joint disease 
with spondylolisthesis at L4-L5 that was most likely 
secondary to degenerative processes and lumbar radiculopathy 
of unknown etiology.  The veteran presented a history of back 
injury during service.  The examining physicians reviewed the 
veteran's claims folder and found no objective record of any 
treatment for such an injury during service and concluded 
that his lumbosacral spine diagnoses were age-related and 
degenerative in etiology.

Service connection for a chronic back disability is denied.  
The veteran's service medical records show no diagnosis or 
treatment for a back injury during active duty or for many 
years afterwards, notwithstanding his alleged history of 
injury in service.  There is no objective evidence of any 
diagnosis of degenerative joint disease within the one-year 
presumptive period following his separation from active 
service in November 1945.  The physicians who examined him in 
2003 determined that his degenerative joint disease of his 
lumbosacral spine was due to age and was unrelated to 
military service.  The objective evidence does not support 
the veteran's claim in this regard.

ORDER

Service connection for a neck disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a back disorder is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


